Part III   DETAILED ACTION 
1.   The present application is being examined under the pre-AIA  first to invent provisions. This application has been examined.  Claims 1-4,8,10-14 and 19-32 are pending in this application. 

                                     Double Patenting 
2.  Claims 1-4,8,10-14 and 19-32 is directed to the same invention as that of claims      1-17 of commonly assigned US patent # 11,321,036. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention. Independent claim 1 of current application is exactly as claim 1 of 11,321,036.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.
                                     
3.   Any inquiry concerning this communication or earlier communications from the  
examiner should be directed to Gabriel I. Garcia whose telephone number is (571) 

272-7434. The examiner can normally be reached Monday-Thursday from 7:30 AM-

6:00 PM.. The fax phone number for this group is (571) 273-8600.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone 

number for the organization where this application or proceeding is assigned is 571-

273-8300.
   Information regarding the status of an application may be obtained from the Patent 

Application Information Retrieval (PAIR) system. Status information for published 

applications may be obtained from either Private PAIR or Public PAIR. Status 

information for unpublished applications is available through Private PAIR only. For 

more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

have questions on access to the Private PAIR system, contact the Electronic Business 

Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

Customer Service Representative or access to the automated information system, call 

800-786-9199 (IN USA OR CANADA) or 571-272-1000.
   Any inquiry of a general nature or relating to the status of this application should be 

directed to the Group receptionist whose telephone number is (571) 272-2600. 


/Gabriel I Garcia/

Primary Examiner, Art Unit 2674

November 29, 2022